DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10541239 or claim 1-16 U.S. Patent No. 10079233. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba US 2007/0221956.

Re claim 1, Inaba teaches a semiconductor device (n-FinFET and p-FinFET, fig4K, [73]) comprising: 
a first diffusion region having a first conductivity type (10a in n-FinFET under 32n with p-type impurity diffused from 60a to 10a, fig4K, [85]); 
a first SiGe fin (10b in n-FinFET, fig4K, [76]) including a vertical channel (part of 10b under gate 30, fig2P) formed on the first diffusion region; 
a second diffusion region having a second conductivity type (10a in p-FinFET under 32p with n-type impurity diffused from 60a to 10a, fig4K, [86]); and 
a second SiGe fin (10b in p-FinFET, fig4K, [78]) formed on the second diffusion region and comprising: 

a surface portion (surface of 10b in p-FINFET, fig4K, [78]) comprising a second amount of Ge which is greater than the first amount (Si in the surface of SiGe layer 10b and 10a absorbed into 12 to increase Ge concentration of fin, fig4K, [78]), 
wherein a total width of the central portion and the surface portion (total  width of central and surface portion equal to width of 10b of p-FINFET, fig4K) is substantially equal to a width of the second diffusion region (width of 10b equal to width of 10a p-FinFET, fig4K).
Re claim 19, Inaba teaches a method of forming a semiconductor device (n-FinFET and p-FinFET, fig4K, [73]), the method comprising:
forming a first diffusion region having a first conductivity type (10a in n-FinFET under 32n with p-type impurity diffused from 60a to 10a, fig4K, [85]);
forming a first SiGe fin (10b in n-FinFET, fig4K, [76]) on the first diffusion region; 
forming a second diffusion region having a second conductivity type (10a in p-FinFET under 32p with n-type impurity diffused from 60a to 10a, fig4K, [86]); and
forming a second SiGe fin (10b in p-FinFET, fig4K, [78]) on the second diffusion region, the second SiGe fin comprising:
a central portion comprising a first amount of Ge (inner central portion of 10b in p-FINFET, fig4K, [78]); and 
a surface portion (surface of 10b in p-FINFET, fig4K, [78]) comprising a second amount of Ge which is greater than the first amount (Si in the surface of SiGe layer 10b and 10a absorbed into 12 to increase Ge concentration of fin, fig4K, [78]), wherein a total width of the central portion and the surface portion (total  width of central and surface portion equal to width of 10b of p-FINFET, fig4K) is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 9-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba US 2007/0221956 in view of Kavalieros et al. US 2011/0147811.

Re claim 2, Inaba teaches the semiconductor device of claim 1, wherein the first diffusion region (region with 10a in n-FinFET, fig4K, [76]) is formed on a substrate (10c, fig1 and 4K, [75]) and includes a first projecting portion (10a in S/D region of n-FinFET, fig2p), wherein the first SiGe fin is formed on the first projecting portion of the first diffusion region and comprises the first amount of Ge ([76]), wherein the second diffusion region (region with 10a in p-FinFET, fig4K, [76]) is formed on the substrate and includes a second projecting portion (10a in S/D region of p-FinFET, fig2p), wherein the second SiGe fin is formed on the second projecting portion of the second diffusion region.

Kavalieros teaches Si1-x Gex with value of x in the range of 0.1 to 0.5 ([27]) and post-concentration of germanium at least 2 times greater than pre-concentration of germanium (fig5a, [32, 51]).  Kavalieros also teaches this process achieve SiGe fins with higher uniaxial compressive strain levels in the SiGe channel of the FinFET, and higher mobility of holes of the FinFET device ([18]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba with the teaching of Kavalieros to adjust the concentration difference to achieve SiGe fins with higher uniaxial compressive strain levels in the SiGe channel of the FinFET, and higher mobility of holes of the FinFET device ([18]).  
Re claim 3, Inaba modified above teaches the semiconductor device of claim 2, wherein the surface portion of the second SiGe fin comprises at least 40% Ge (Kavalieros, [27]).
Re claim 4, Inaba modified above teaches the semiconductor device of claim 2, wherein the central portion of the second SiGe fin comprises no more than 20% Ge (Kavalieros, [27]).
Re claim 5, Inaba modified above teaches the semiconductor device of claim 2, wherein a height of the first SiGe fin in a vertical direction is substantially equal to a height of the second SiGe fin in the vertical direction (Inaba, fig4K), and a width of the first SiGe fin in a horizontal direction (width of fin along direction perpendicular to gate as in fig2P for n-FIN) is substantially equal to a width of the second SiGe fin in the horizontal direction (width of fin along direction perpendicular to gate as in fig2P for p-FIN).
Re claim 9, Inaba modified above teaches the semiconductor device of claim 2, further comprising: an nFET and a pFET (Inaba, n-FinFET and p-FinFET, fig4K, [73]), the first SiGe fin comprising a fin of the nFET and the second SiGe fin comprising a fin of the pFET (Inaba, n-FinFET and p-FinFET, fig4K, [73]).
Re claim 10, Inaba modified above teaches the semiconductor device of claim 2, further comprising: a bottom spacer (Inaba, 60, fig4k, [84]) formed on the first and second diffusion regions, the first and second projecting portions projecting through the bottom spacer and contacting the first and second SiGe fins (Inaba,fig4I), respectively, and an nFET and a pFET (Inaba, fig4K), the first SiGe fin (Inaba, 10b in n-FinFET, fig4K, [76]) comprising a fin of the nFET and the second SiGe fin comprising a fin of the pFET (Inaba, 10b in p-FinFET, fig4K, [78]).
Re claim 11, Inaba teaches a semiconductor device (n-FinFET and p-FinFET, fig4K, [73]) comprising: 
a first diffusion region having a first conductivity type (10a in n-FinFET under 32n with p-type impurity diffused from 60a to 10a, fig4K, [85]); 
a first SiGe fin (10b in n-FinFET, fig4K, [76]) formed on the first diffusion region; 
a second diffusion region having a second conductivity type (10a in p-FinFET under 32p with n-type impurity diffused from 60a to 10a, fig4K, [86]); and 
a second SiGe fin (10b in p-FinFET, fig4A, [78]) formed on the second diffusion region and comprising: 
a central portion comprising the first amount of Ge (inner central portion of 10b in p-FINFET, fig4K, [78]); and 
a surface portion (surface of 10b in p-FINFET, fig4K, [78]), 
wherein a total width of the central portion and the surface portion (total  width of central and surface portion equal to width of 10b of p-FINFET, fig4K) is substantially equal to a width of the second diffusion region (width of 10b equal to width of 10a p-FinFET, fig4K).
Inaba does not explicitly show a first SiGe fin comprising a first amount of Ge which is no more than 20% Ge; a surface portion comprising a second amount of Ge which is at least 20% greater than the first amount.
1-x Gex with value of x in the range of 0.1 to 0.5 ([27]) and post-concentration of germanium at least 2 times greater than pre-concentration of germanium (fig5a, [32, 51]).  Kavalieros also teaches this process achieve SiGe fins with higher uniaxial compressive strain levels in the SiGe channel of the FinFET, and higher mobility of holes of the FinFET device ([18]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba with the teaching of Kavalieros to adjust the concentration difference to achieve SiGe fins with higher uniaxial compressive strain levels in the SiGe channel of the FinFET, and higher mobility of holes of the FinFET device ([18]).  
Re claim 12, Inaba modified above teaches the semiconductor device of claim 11, wherein the surface portion of the second SiGe fin comprises at least 40% Ge (Kavalieros, [27]).
Re claim 16, Inaba modified above teaches the semiconductor device of claim 11, further comprising: an nFET and a pFET (Inaba, n-FinFET and p-FinFET, fig4K, [73]), the first SiGe fin comprising a fin of the nFET and the second SiGe fin comprising a fin of the pFET (Inaba, n-FinFET and p-FinFET, fig4K, [73]).
Re claim 18, Inaba modified above teaches the semiconductor device of claim 17, further comprising: a bottom spacer (Inaba, 34, fig2p, [89]) formed on the bottom S/D region; and a shallow trench isolation (Inaba, 60, fig4k, [84]) formed in the substrate between the first SiGe fin and the second SiGe fin, the bottom spacer being formed on the shallow trench isolation.

Claims 7, 8, 14, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba US 2007/0221956 in view of Kavalieros et al. US 2011/0147811 and Steegen et al. US 2005/0093076.

Re claim 7, Inaba does not explicitly show the semiconductor device of claim 2, wherein the first SiGe fin comprises a tensile strain.
Steegen teaches improving performance of PFET and NFET by adding tensile strain to NFET and compressive forces to PFET ([23]). Steegen also teaches the stress levels resulting from the SiGe stress layer are on the order 1-2 GPa ([21]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba modified above with the teaching of Steegen to improve performance of the device ([23]). 
Re claim 8, Inaba does not explicitly show the semiconductor device of claim 2, wherein the second SiGe fin comprises a compressive strain in a vertical direction of at least 1Gpa.
Steegen teaches improving performance of PFET and NFET by adding tensile strain to NFET and compressive forces to PFET ([23]). Steegen also teaches the stress levels resulting from the SiGe stress layer are on the order 1-2 GPa ([21]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba modified above with the teaching of Steegen to improve performance of the device ([23]). 
Re claim 14, Inaba does not explicitly show the semiconductor device of claim 11, wherein the first SiGe fin comprises a tensile strain.
Steegen teaches improving performance of PFET and NFET by adding tensile strain to NFET and compressive forces to PFET ([23]). Steegen also teaches the stress levels resulting from the SiGe stress layer are on the order 1-2 GPa ([21]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba modified above with the teaching of Steegen to improve performance of the device ([23]). 
Re claim 15, Inaba does not explicitly show the semiconductor device of claim 11, wherein the second SiGe fin comprises a compressive strain in a vertical direction of at least 1Gpa.
Steegen teaches improving performance of PFET and NFET by adding tensile strain to NFET and compressive forces to PFET ([23]). Steegen also teaches the stress levels resulting from the SiGe stress layer are on the order 1-2 GPa ([21]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba modified above with the teaching of Steegen to improve performance of the device ([23]). 
Re claim 17, Inaba modified above teaches the semiconductor device of claim 11, wherein the first and second diffusion regions comprise a bottom source/drain (S/D) region (Inaba, 10a, fig4K, [76]) formed on the substrate, the first and second SiGe fins being formed on the bottom S/D region.
Inaba does not explicitly show the first SiGe fin comprises a tensile strain.
Steegen teaches improving performance of PFET and NFET by adding tensile strain to NFET and compressive forces to PFET ([23]). Steegen also teaches the stress levels resulting from the SiGe stress layer are on the order 1-2 GPa ([21]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba modified above with the teaching of Steegen to improve performance of the device ([23]). 
Re claim 20, Inaba teaches the method of claim 19, wherein the first diffusion region (region around 10a in n-FinFET, fig4K, [76]) is formed on a substrate (10c, fig1 and 4K, [75]) and includes a first projecting portion (layer of 10a between isolation film 60 and 10c with lowest Ge concentration of n-FinFET, fig1), wherein the first SiGe fin (10b in n-FinFET, fig4K, [76]) is formed on the first projecting portion of the first diffusion region and comprises the first amount of Ge ([33]), wherein the second diffusion region (region around 10a in p-FinFET, fig4K, [76]) is formed on the substrate and includes a 
Inaba does not explicitly show wherein the second amount of Ge is at least 20% greater than the first amount.
Kavalieros teaches Si1-x Gex with value of x in the range of 0.1 to 0.5 ([27]) and post-concentration of germanium at least 2 times greater than pre-concentration of germanium (ig5a, [32, 51]).  Kavalieros also teaches this process achieve SiGe fins with higher uniaxial compressive strain levels in the SiGe channel of the FinFET, and higher mobility of holes of the FinFET device ([18]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba with the teaching of Kavalieros to adjust the concentration difference to achieve SiGe fins with higher uniaxial compressive strain levels in the SiGe channel of the FinFET, and higher mobility of holes of the FinFET device ([18]).  
Inaba does not explicitly show the first SiGe fin comprises a tensile strain.
Steegen teaches improving performance of PFET and NFET by adding tensile strain to NFET and compressive forces to PFET ([23]). Steegen also teaches the stress levels resulting from the SiGe stress layer are on the order 1-2 GPa ([21]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba modified above with the teaching of Steegen to improve performance of the device ([23]). 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba US 2007/0221956 in view of Kavalieros et al. US 2011/0147811 and Brunco US 2014/0170839.

Re claim 6, Inaba does not explicitly show the semiconductor device of claim 2, wherein a thickness of the surface portion of the second SiGe fin is in a range from 1nm to 4nm.
Brunco teaches forming silicon dioxide layer (106A, fig3B, [38]) on exposed portion of SiGe fin (22, fig3B, [38]) result in formation of a thin region of silicon-germanium with high concentration of germanium (122C about 2-5nm, fig3B, [38]) and the core with the original germanium concentration (22, fig3B, [38]). Bruco also teaches the formation of a cladding region with higher Ge concentration result in higher carrier mobility and improved device performance (Brunco, [38]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba modified above with the teaching of Brunco to form a surface layer about 2-5nm to achieve higher carrier mobility and improved device performance ([38]). 
Re claim 13, Inaba does not explicitly show the semiconductor device of claim 11, wherein a thickness of the surface portion of the second SiGe fin is in a range from 1nm to 4nm.
Brunco teaches forming silicon dioxide layer (106A, fig3B, [38]) on exposed portion of SiGe fin (22, fig3B, [38]) result in formation of a thin region of silicon-germanium with high concentration of germanium (122C about 2-5nm, fig3B, [38]) and the core with the original germanium concentration (22, fig3B, [38]). Bruco also teaches the formation of a cladding region with higher Ge concentration result in higher carrier mobility and improved device performance (Brunco, [38]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Inaba modified above with the teaching of Brunco 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.